Citation Nr: 1755805	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed via a November 2012 notice of disagreement.

The Board notes that the Veteran is representing himself on a pro se basis.  See March 2013 VA Form 21-4183.

The Board further notes that the Veteran has two other pending appeals.  One is for the issue of service connection for a heart disability (to include retroactive benefits under Nehmer); the other is for the issue of an earlier effective for the grant of a TDIU.  The Veteran submitted substantive appeals with regard to these issues.  Nevertheless, these issues have not been certified to the Board.  This signals that they are not yet ready for the Board's appellate review.  As such, they will be addressed in a subsequent Board decision.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in September 2012, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered. 

A VA examination was not provided in this case.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. 

A VA examination was not provided and is not necessary in this case because the evidence does not establish that his current disability was incurred in service or that it may be related to service.  As discussed below, the evidence shows that the current disability first manifested many years after service, and the Veteran has not submitted any evidence to indicate that his current disability could be related to an event in service, to include presumed herbicide exposure.  Moreover, the evidence does not raise an indication that the current disability may be related to service.  The Board finds that the Veteran's bare contention is not enough to trigger VA's duty to assist to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon, 20 Vet. App. at 81-82 (2006) (concerning when a VA examination or opinion is necessary).

As such, the Board will proceed to the merits.  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  

The governing law provides that a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to an herbicide agent.

The law further provides that, if a veteran was exposed to an herbicide agent during active service, certain enumerated diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The enumerated diseases that are deemed to be associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

A claimant may nevertheless establish service connection based on herbicide exposure with proof of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to an herbicide agent does not preclude direct service connection for other conditions based on exposure to an herbicide agent); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, if there is no presumptive service connection available, as is the case here, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee, 34 F.3d at 1043-44.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

In this case, the Veteran has a diagnosis of obstructive sleep apnea after a sleep study was performed.  See 06/01/12 VBMS, Medical Treatment Record - Government Facility, at 4-6.  

A May 2012 addendum to a January 2012 VA neurology note indicates that the Veteran complained of insomnia, snoring, and breathing interruptions, with a reported history of about 10 years.  Id.  Notwithstanding, at a March 2009 VA psychiatric examination, the Veteran reported sleep difficulties for more than 
10 years.  These were described as problems initiating and staying asleep.  Additionally, VA treatment records from March 2010 reflect that the Veteran reported awakening at night with shortness of breath.  See 11/22/2011 VBMS, Medical Treatment Record - Government Facility, at 42, 48, and 68.  These records also show a history of bronchial asthma.  A June 2002 medical report for SSA purposes shows a diagnosis of COPD.  See 04/25/2001 VBMS, SSA/SSI Letter, at 18.  Private treatment records, dated in May 2000, show that the Veteran was admitted for shortness of breath and diagnosed with acute obstructive bronchitis and COPD.  See 03/26/1999 VBMS, Medical Treatment Record - Non-Government Facility, at 4.

Service treatment records are silent for respiratory and sleep impairment.  The Veteran's March 1968 separation examination shows negative findings for any abnormalities.  Similarly, his report of medical history at separation reflects a negative history of respiratory or sleep impairment.  Service treatment records do show musculoskeletal injuries, for which the Veteran is service-connected.

Shortly after separation from service, the Veteran underwent a July 1968 
VA examination.  The examination report is silent for any respiratory or sleep impairment.  On examination, the Veteran's lungs were clear to auscultation. 

Based on the relevant evidence, summarized above, the Board finds that service connection for the Veteran's sleep apnea is not warranted.  The weight of the competent evidence fails to show that his sleep apnea first manifested in service or is otherwise related to service.  Rather, the evidence suggests that the Veteran first noticed symptoms related to sleep apnea in the late 90s, at the earliest.  Further, there is no indication that the Veteran's sleep apnea is etiologically related to his military service.

The Board acknowledges that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicide agents.  Nonetheless, sleep apnea is not one of listed diseases for which presumptive service connection is available.  

Additionally, the Veteran has not submitted evidence to show a causal relationship between his sleep apnea and his presumed herbicide exposure.  Similarly, there is no argument or indication that the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities, which involve his right leg and lumbar spine (with associated radiculopathy).  Thus, secondary service connection is not for consideration.

In sum, the weight of the evidence fails to show that the Veteran's sleep apnea was incurred in, or is otherwise related to, service.  The criteria for service connection have not been met.  The Board has no choice but to deny his claim.



(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for sleep apnea is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


